Name: Council Regulation (EU) NoÃ 297/2013 of 27Ã March 2013 amending Regulations (EU) NoÃ 44/2012, (EU) NoÃ 39/2013 and (EU) NoÃ 40/2013 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  international law;  economic geography
 Date Published: nan

 28.3.2013 EN Official Journal of the European Union L 90/10 COUNCIL REGULATION (EU) No 297/2013 of 27 March 2013 amending Regulations (EU) No 44/2012, (EU) No 39/2013 and (EU) No 40/2013 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) requires that Union measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economical advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF), as well as in the light of any advice received from Regional Advisory Councils. (2) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy established in Regulation No (EC) 2371/2002. (3) By Regulation (EU) No 44/2012 (2), the Council fixed fishing opportunities for certain fish stocks and groups of fish stocks in EU waters, and for EU vessels in certain non-EU waters for 2012. By Regulations (EU) No 39/2013 (3) and (EU) No 40/2013 (4), the Council fixed fishing opportunities for certain fish stocks and groups of fish stocks in EU waters, and for EU vessels in certain non-EU waters for 2013. (4) In Regulation (EU) No 39/2013, it is appropriate to clarify the special condition for the fixing of fishing opportunities for horse mackerel in areas VIIIc and IX. (5) Additional fishing opportunities for Greenland halibut in NAFO 3LMNO became available for the Union in 2012 as a result of quota transfers between the Union and other Contracting Parties to the Northwest Atlantic Fisheries Organisation (NAFO). Consequently, for the year 2012, Annex IC to Regulation (EU) No 44/2012 should be amended with effect from 1 January 2012 so as to reflect those new fishing opportunities. These modifications concern the year 2012 only and are without prejudice to the principle of relative stability. (6) Fishing opportunities for EU and Norwegian vessels, and the conditions of access to fishery resources in each other's waters are established each year in the light of consultations on fishing rights held in accordance with the bilateral agreement on fisheries with Norway (5). Pending the conclusion of those consultations on the arrangements for 2013, Regulation (EU) No 40/2013 fixed provisional fishing opportunities for the stocks concerned. On 18 January 2013, the consultations with Norway were concluded. It is appropriate that the relevant provisions of Regulation (EU) No 40/2013 be amended accordingly. (7) Catch limits for sandeel in the International Council for the Exploration of the Sea (ICES) zone IIIa and in EU waters of ICES zones IIa and IV are provisionally laid down in Annex IA to Regulation (EU) No 40/2013. In February 2013, ICES published scientific advice for the stock of sandeel in EU waters of ICES divisions IIa and IIIa and ICES subarea IV. In accordance with that advice, the catch limits for management areas 1 and 2 should be fixed at 224 544 tonnes and 17 544 tonnes respectively. For management area 3, ICES advices a total catch limit of 78 331 tonnes. Since management area 3 covers both EU and Norwegian catches, the Union limit in this area should be set at no more than 40 000 tonnes. For management areas 4 and 6, catch and survey data were insufficient for ICES to conduct an age-based assessment. Consequently, in line with the approach adopted for other stocks in similar circumstances, it is appropriate to set catch limits in management areas 4 and 6 of 4 000 tonnes 336 tonnes respectively, which amounts to reductions of 20 % compared with the 2012 catch limits in those areas. In accordance with ICES advice, it is appropriate to fix catch limits of zero for management areas 5 and 7. Given that sandeel is a stock that is shared with Norway and given the availability of sandeel in EU waters in 2013, it is appropriate to provide for an exchange of quotas with Norway. Consequently, the amount allocated to Norway from the Union's share of the total allowable catch (TAC) should be fixed at the level of 22 450 tonnes of sandeel in management area 1 in exchange for 1 769 tonnes of North Norway cod, 131 tonnes of North Norway haddock, 250 tonnes of plaice in the North Sea and 95 tonnes of ling in the North Sea. Annex IA to Regulation (EU) No 40/2013 should therefore be amended accordingly. (8) The 9th Annual Meeting of the Western and Central Pacific Fisheries Commission (WCPFC), held in Manila from 2 to 9 December 2012, adopted new conservation and management measures for bigeye tuna, yellowfin tuna and skipjack tuna concerning fishing effort limitations, as well as measures for the closed area for fishing with fish aggregating devices (FADs). The WCPFC also agreed on management measures regarding the overlap area between WCPFC and the Inter-American Tropical Tuna Commission (IATTC). According to those measures, EU vessels listed in the register of both organisations must comply only with the IATTC conservation and management measures set out in Regulation (EU) No 40/2013 when fishing in the overlap area. Those WCPFC measures should be implemented in the law of the Union. (9) Under the provisions of International Commission for the Conservation of Atlantic Tunas (ICCAT) concerning the conservation of Atlantic swordfish, the Union may count up to 200 tonnes of its swordfish catch taken from the North Atlantic management area against its uncaught South Atlantic swordfish quota. The Union may also count up to 200 tonnes of its swordfish catch taken from the South Atlantic management area against its uncaught North Atlantic swordfish quota. Those provisions should be implemented in the law of the Union. (10) At its first annual meeting, held in 2013, the South Pacific Regional Fisheries Management Organisation (SPRFMO) fixed fishing opportunities consisting of a TAC for jack mackerel, including a modification of the associated reporting in this fishery, and effort limitations for pelagic and bottom fisheries. Those provisions should be implemented in the law of the Union. (11) Regulations (EU) No 39/2013 and (EU) No 40/2013 apply, in general, from 1 January 2013. This Regulation should apply from 1 January 2013 as regards amendments to those Regulations. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. The amendment to Regulation (EU) 44/2012 should apply as of 1 January 2012. Since the modification of some catch limits have an influence on the economic activities and the planning of the fishing season of EU vessels, it is necessary to amend Regulations (EU) No 44/2012, (EU) No 39/2013 and (EU) No 40/2013 urgently. For the same reason, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 44/2012 Annex IC to Regulation (EU) No 44/2012 is hereby amended in accordance with the text set out in Annex I to this Regulation. Article 2 Amendments to Regulation (EU) No 39/2013 Annex I to Regulation (EU) No 39/2013 is hereby amended in accordance with the text set out in Annex II to this Regulation. Article 3 Amendments to Regulation (EU) No 40/2013 Regulation (EU) No 40/2013 is hereby amended as follows: (1) in Article 4, the following point is added: "(n) §overlap area between IATTC and WCPFC § is the geographical area defined by the following limits:  longitude 150 ° W,  longitude 130 ° W,  latitude 4 ° S,  latitude 50 ° S." (2) Article 24 is replaced by the following: "Article 24 Pelagic fisheries - capacity limitation Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2013 to the total Union level of 78 600 gross tonnage in that area." (3) Article 25 is replaced by the following: "Article 25 Pelagic fisheries - TACs 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009, as specified in Article 24, may fish for pelagic stocks in that area in accordance with the TACs set out in Annex IJ. 2. The fishing opportunities set out in Annex IJ may only be fished under the condition that Member States send to the Commission, in order to communicate them to the SPRFMO Secretariat, the list of vessels actively fishing or engaged in transhipment in the SPRFMO Convention Area, records from vessel monitoring systems (VMS), monthly catch reports and, where available, port calls at the latest by the fifth day of the following month." (4) Article 29 is replaced by the following: "Article 29 Fishing effort limitations for bigeye tuna, yellowfin tuna, skipjack tuna Member States shall ensure that fishing days allocated to purse-seine vessels fishing for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares), and skipjack tuna (Katsuwonus pelamis) in the part of the WCPFC Convention Area in the high seas and located between 20 ° N and 20 ° S does not increase." (5) in Article 30 paragraph 1 is replaced by the following: "1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of fish aggregating devices (FADs) shall be prohibited between 00:00 hours of 1 July 2013 and 24:00 hours of 31 October 2013. During that period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries onboard an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs." (6) the following Article is inserted: "Article 30a Overlap area between IATTC and WCPFC 1. Vessels listed exclusively in the WCPFC register shall apply the measures set out in Articles 29 to 31 when fishing in the overlap area between IATTC and WCPFC as defined in point (n) of Article 4. 2. Vessels listed in both the WCPFC register and the IATTC register and vessels listed exclusively in the IATTC register shall apply the measures set out in point (a) of Article 27(1) and in Article 27(2) to (6) when fishing in the overlap area between IATTC and WCPFC as defined in point (n) of Article 4." (7) Annexes IA, IB, ID, IJ, III and VIII are hereby amended in accordance with the text set out in Annex III to this Regulation. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. However, Article 1 shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2013. For the Council The President E. GILMORE (1) OJ L 358, 31.12.2002, p. 59. (2) Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (OJ L 25, 27.1.2012, p. 55). (3) Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 1). (4) Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non- EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 54). (5) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). ANNEX I In Annex IC to Regulation (EU) No 44/2012, the entry for Greenland halibut in NAFO 3LMNO is replaced by the following: "Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO (GHL/N3LMNO) Estonia 328 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 335 Latvia 46 Lithuania 23 (1) Spain 4 486 Portugal 1 875 (2) Union 7 093 (3) TAC 12 098 (1) To this quota, an additional quantity of 19,6 tonnes is added as a result of a transfer of fishing opportunities from a third country. (2) To this quota, an additional quantity of 10 tonnes is added as a result of a transfer of fishing opportunities from a third country. (3) To this quota, an additional quantity of 29,6 tonnes is added as a result of a transfer of fishing opportunities from third countries." ANNEX II 1. In Part B of Annex I to Regulation (EU) No 39/2013, the entry for Horse mackerel in VIIIc is replaced by the following: Species : Horse mackerel Trachurus spp. Zone : VIIIc (JAX/08C.) Spain 22 409 (1) (3) Analytical TAC France 388 (1) Portugal 2 214 (1) (3) Union 25 011 TAC 25 011 2. In Part B of Annex I to Regulation (EU) No 39/2013, the entry for Horse mackerel in IX is replaced by the following: "Species : Horse mackerel Trachurus spp. Zone : IX (JAX/09.) Spain 7 762 (4) (5) Analytical TAC Portugal 22 238 (4) (5) Union 30 000 TAC 30 000 3. In Part B of Annex I to Regulation (EU) No 39/2013, the entry for Horse mackerel in X; EU waters of CECAF is replaced by the following: "Species : Horse mackerel Trachurus spp. Zone : X; EU waters of CECAF (6) (JAX/X34PRT) Portugal To be established (7) (8) Precautionary TAC Union To be established (9) TAC To be established (9) 4. In Part B of Annex I to Regulation (EU) No 39/2013, the entry for Horse mackerel in EU waters of CECAF is replaced by the following: Species : Horse mackerel Trachurus spp. Zone : EU waters of CECAF (10) (JAX/341PRT) Portugal To be established (11) (12) Precautionary TAC Union To be established (13) TAC To be established (13) (1) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98 (), no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (2) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (3) Special condition: up to 5 % of this quota may be fished in IX (JAX/*09.). (4) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (5) Special condition: up to 5 % of this quota may be fished in VIIIc (JAX/*08C)." (6) Waters adjacent to the Azores. (7) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (8) Article 6 of this Regulation applies. (9) Fixed at the same quantity as determined in accordance with footnote 3." (10) Waters adjacent to Madeira. (11) Of which, notwithstanding Article 19 of Regulation (EC) No 850/98, no more than 5 % may consist of horse mackerel between 12 and 14 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the landings shall be 1,20. (12) Article 6 of this Regulation applies. (13) Fixed at the same quantity as determined in accordance with footnote 3. ANNEX III 1. Annex IA to Regulation (EU) No 40/2013 is amended as follows: (a) the entry for sandeel and associated by-catches in EU waters of IIa, IIIa and IV is replaced by the following: "Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (1) Denmark 249 006 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 5 443 (2) Germany 381 (2) Sweden 9 144 (2) Union 263 974 Norway 22 450 TAC 286 424 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 190 635 16 549 37 731 3 773 0 317 0 United Kingdom 4 167 362 825 82 0 7 0 Germany 292 25 58 6 0 0 0 Sweden 7 000 608 1 386 139 0 12 0 Union 202 094 17 544 40 000 4 000 0 336 0 Norway 22 450 0 0 0 0 0 0 Total 224 544 17 544 40 000 4 000 0 336 0" (b) the entry for anglerfish in Norwegian waters of IV is replaced by the following: "Species : Anglerfish Lophiidae Zone : Norwegian waters of IV (ANF/04-N.) Belgium 45 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 1 152 Germany 18 The Netherlands 16 United Kingdom 269 Union 1 500 TAC Not relevant" (c) the entry for tusk in EU and international waters of V, VI and VII is replaced by the following: "Species : Tusk Brosme brosme Zone : EU and international waters of V, VI and VII (USK/567EI.) Germany 13 Analytical TAC Article 11 of this Regulation applies. Spain 46 France 548 Ireland 53 United Kingdom 264 Others 13 (3) Union 937 Norway 2 923 (4) (5) (6) TAC 3 860 (d) the entry for herring in IIIa is replaced by the following: "Species : Herring (7) Clupea harengus Zone : IIIa (HER/03A.) Denmark 23 115 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 370 (8) Sweden 24 180 (8) Union 47 665 (8) TAC 55 000 (e) the entry for herring in EU and Norwegian waters of IV north of 53 ° 30'N is replaced by the following: "Species : Herring (9) Clupea harengus Zone : EU and Norwegian waters of IV north of 53 ° 30 ² N (HER/4AB.) Denmark 81 945 Analytical TAC. Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 50 632 France 23 464 The Netherlands 59 995 Sweden 4 863 United Kingdom 65 901 Union 286 800 Norway 138 620 (10) TAC 478 000 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 °N (HER/*04N-) () Union 50 000 () Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.)." (f) the entry for herring in Norwegian waters south of 62 °N is replaced by the following: "Species : Herring (12) Clupea harengus Zone : Norwegian waters south of 62 ° N (HER/04-N.) Sweden 922 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 922 TAC 478 000 (g) the entry for herring in IIIa is replaced by the following: "Species : Herring (13) Clupea harengus Zone : IIIa (HER/03A-BC) Denmark 5 692 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 51 Sweden 916 Union 6 659 TAC 6 659 (h) the entry for herring in IV, VIId and EU waters of IIa is replaced by the following: "Species : Herring (14) Clupea harengus Zone : IV, VIId and EU waters of IIa (HER/2A47DX) Belgium 71 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 13 787 Germany 71 France 71 The Netherlands 71 Sweden 67 United Kingdom 262 Union 14 400 TAC 14 400 (i) the entry for herring in IVc, VIId is replaced by the following: "Species : Herring (15) Clupea harengus Zone : IVc, VIId (16) (HER/4CXB7D) Belgium 9 285 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 1 187 (17) Germany 733 (17) France 13 035 (17) The Netherlands 23 276 (17) United Kingdom 5 064 (17) Union 52 580 TAC 478 000 (j) the entry for cod in Skagerrak is replaced by the following: "Species : Cod Gadus morhua Zone : Skagerrak (COD/03AN.) Belgium 9 (18) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 3 026 (18) Germany 76 (18) The Netherlands 19 (18) Sweden 530 (18) Union 3 660 TAC 3 783 (k) the entry for cod in IV; EU waters of IIa; that part of IIIa not covered by Skagerrak and Kattegat is replaced by the following: "Species : Cod Gadus morhua Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 782 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 4 495 (19) Germany 2 850 (19) France 966 (19) The Netherlands 2 540 (19) Sweden 30 (19) United Kingdom 10 311 (19) Union 21 974 Norway 4 501 (20) TAC 26 475 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 19 099" (l) the entry for cod in Norwegian waters south of 62 °N is replaced by the following: "Species : Cod Gadus morhua Zone : Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (21) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 382 TAC Not relevant (m) the entry for cod in VIId is replaced by the following: "Species : Cod Gadus morhua Zone : VIId (COD/07D.) Belgium 66 (22) Analytical TAC France 1 295 (22) The Netherlands 39 (22) United Kingdom 143 (22) Union 1 543 TAC 1 543 (n) the entry for haddock in IIIa, EU waters of Subdivisions 22-32 is replaced by the following: "Species : Haddock Melanogrammus aeglefinus Zone : IIIa, EU waters of Subdivisions 22-32 (HAD/3A/BCD) Belgium 13 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 2 231 Germany 142 The Netherlands 3 Sweden 264 Union 2 653 TAC 2 770" (o) the entry for haddock in IV; EU waters of IIa is replaced by the following: "Species : Haddock Melanogrammus aeglefinus Zone : IV; EU waters of IIa (HAD/2AC4.) Belgium 257 Analytical TAC Denmark 1 770 Germany 1 126 France 1 963 The Netherlands 193 Sweden 178 United Kingdom 29 194 Union 34 681 Norway 10 359 TAC 45 040 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (HAD/*04N-) Union 25 798" (p) the entry for haddock in Norwegian waters south of 62 °N is replaced by the following: "Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 707 (23) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 707 TAC Not relevant (q) the entry for whiting in IIIa is replaced by the following: "Species : Whiting Merlangius merlangus Zone : IIIa (WHG/03A.) Denmark 929 Precautionary TAC The Netherlands 3 Sweden 99 Union 1 031 TAC 1 050" (r) the entry for whiting in IV; EU waters of IIa is replaced by the following: "Species : Whiting Merlangius merlangus Zone : IV; EU waters of IIa (WHG/2AC4.) Belgium 365 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 1 577 Germany 410 France 2 370 The Netherlands 912 Sweden 3 United Kingdom 11 402 Union 17 039 Norway 1 893 (24) TAC 18 932 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) Union 11 544" (s) the entry for whiting and pollack in Norwegian waters south of 62 °N is replaced by the following: "Species : Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone : Norwegian waters south of 62 ° N (WHG/04-N.) for whiting; (POL/04-N.) for pollack Sweden 190 (25) Precautionary TAC. Union 190 TAC Not relevant (t) the entry for blue whiting in Norwegian waters of II and IV is replaced by the following: "Species : Blue whiting Micromesistius poutassou Zone : Norwegian waters of II and IV (WHB/24-N.) Denmark 0 Analytical TAC United Kingdom 0 Union 0 TAC 643 000" (u) the entry for blue whiting in EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV is replaced by the following: "Species : Blue whiting Micromesistius poutassou Zone : EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 17 715 (26) Analytical TAC Germany 6 888 (26) Spain 15 018 (26) (27) France 12 328 (26) Ireland 13 718 (26) The Netherlands 21 601 (26) Portugal 1 395 (26) (27) Sweden 4 382 (26) United Kingdom 22 987 (26) Union 116 032 (26) Norway 45 000 TAC 643 000 (v) the entry for blue whiting in VIIIc, IX and X; EU waters of CECAF 34.1.1 is replaced by the following: "Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (WHB/8C3411) Spain 13 213 Analytical TAC Portugal 3 303 Union 16 516 (28) TAC 643 000 (w) the entry for blue whiting in EU waters of II, IVa, V, VI north of 56 ° 30'N and VII west of 12 ° W is replaced by the following: "Species : Blue whiting Micromesistius poutassou Zone : EU waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 113 630 (29) (30) Analytical TAC TAC 643 000 (x) the entry for blue ling in EU waters and international waters of Vb, VI, VII is replaced by the following: "Species : Blue ling Molva dypterygia Zone : EU waters and international waters of Vb, VI, VII (BLI/5B67-) Germany 25 Analytical TAC Article 11 of this Regulation applies. Estonia 4 Spain 79 France 1 806 Ireland 7 Lithuania 2 Poland 1 United Kingdom 459 Others 7 (31) Union 2 390 Norway 150 (32) TAC 2 540 (y) the entry for ling in EU and international waters of VI, VII, VIII, IX, X, XII and XIV is replaced by the following: "Species : Ling Molva molva Zone : EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 30 Analytical TAC Article 11 of this Regulation applies. Denmark 5 Germany 109 Spain 2 211 France 2 357 Ireland 591 Portugal 5 United Kingdom 2 716 Union 8 024 Norway 6 140 (33) (34) TAC 14 164 (z) the entry for ling in Norwegian waters of IV is replaced by the following: "Species : Ling Molva molva Zone : Norwegian waters of IV (LIN/04-N.) Belgium 7 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 831 Germany 23 France 9 The Netherlands 1 United Kingdom 74 Union 945 TAC Not relevant" (aa) the entry for Norway lobster in Norwegian waters of IV is replaced by the following: "Species : Norway lobster Nephrops norvegicus Zone : Norwegian waters of IV (NEP/04-N.) Denmark 947 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Germany 0 United Kingdom 53 Union 1 000 TAC Not relevant" (bb) the entry for Northern prawn in IIIa is replaced by the following: "Species : Northern prawn Pandalus borealis Zone : IIIa (PRA/03A.) Denmark 2 308 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Sweden 1 243 Union 3 551 TAC 6 650" (cc) the entry for Northern prawn in Norwegian waters south of 62 °N is replaced by the following: "Species : Northern prawn Pandalus borealis Zone : Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 357 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Sweden 123 (35) Union 480 TAC Not relevant (dd) the entry for plaice in Skagerrak is replaced by the following: "Species : Plaice Pleuronectes platessa Zone : Skagerrak (PLE/03AN.) Belgium 55 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 7 117 Germany 37 The Netherlands 1 369 Sweden 381 Union 8 959 TAC 9 142" (ee) the entry for plaice in IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat is replaced by the following: "Species : Plaice Pleuronectes platessa Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 5 614 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 18 245 Germany 5 263 France 1 053 The Netherlands 35 086 United Kingdom 25 964 Union 91 225 Norway 5 845 TAC 97 070 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 37 331" (ff) the entry for saithe in IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 is replaced by the following: "Species : Saithe Pollachius virens Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 (POK/2A34.) Belgium 32 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Denmark 3 757 Germany 9 487 France 22 326 The Netherlands 95 Sweden 516 United Kingdom 7 273 Union 43 486 Norway 47 734 (36) TAC 91 220 (gg) the entry for saithe in VI; EU and international waters of Vb, XII and XIV is replaced by the following: "Species : Saithe Pollachius virens Zone : VI; EU and international waters of Vb, XII and XIV (POK/56-14) Germany 484 Analytical TAC France 4 805 Ireland 421 United Kingdom 3 254 Union 8 964 Norway 500 (37) TAC 9 464 (hh) the entry for saithe in Norwegian waters south of 62 ° N is replaced by the following: "Species : Saithe Pollachius virens Zone : Norwegian waters south of 62 ° N (POK/04-N.) Sweden 880 (38) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 880 TAC Not relevant (ii) the entry for Greenland halibut in EU waters of IIa and IV; EU and international waters of VB and VI is replaced by the following: "Species : Greenland Halibut Reinhardtius hippoglossoides Zone : EU waters of IIa and IV; EU and international waters of Vb and VI (GHL/2A-C46) Denmark 13 Analytical TAC Germany 23 Estonia 13 Spain 13 France 218 Ireland 13 Lithuania 13 Poland 13 United Kingdom 857 Union 1 176 Norway 824 (39) TAC 2 000 (jj) the entry for mackerel in IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 is replaced by the following: "Species : Mackerel Scomber scombrus Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 440 (42) Analytical TAC Denmark 15 072 (42) Germany 459 (42) France 1 387 (42) The Netherlands 1 396 (42) Sweden 4 174 (40) (41) (42) United Kingdom 1 293 (42) Union 24 221 (40) (42) Norway 141 809 (43) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2013 and in December 2013 (MAC/*2A6.) Denmark 0 4 130 0 0 8 107 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 573 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0" (kk) the entry for mackerel in VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV is replaced by the following: "Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 17 326 Analytical TAC Spain 18 Estonia 144 France 11 552 Ireland 57 753 Latvia 106 Lithuania 106 The Netherlands 25 267 Poland 1 220 United Kingdom 158 825 Union 272 317 Norway 11 788 (44) (45) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below: EU and Norwegian waters of IVa (MAC/*4A-EN) During the periods from 1 January to 15 February 2013 and from 1 September to 31 December 2013 Norwegian waters of IIa (MAC/*2AN-) Germany 6 971 710 France 4 648 473 Ireland 23 237 2 366 The Netherlands 10 166 1 035 United Kingdom 63 905 6 507 Union 108 927 11 091" (ll) the entry for mackerel in VIIIc, IX and X; EU waters of CECAF 34.1.1 is replaced by the following: "Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3411) Spain 25 682 (46) Analytical TAC France 170 (46) Portugal 5 308 (46) Union 31 160 TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 2 157 France 14 Portugal 446" (mm) the entry for mackerel in Norwegian waters of IIa and IVa is replaced by the following: "Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa and IVa (MAC/2A4A-N) Denmark 10 694 (47) Analytical TAC Union 10 694 (47) TAC Not relevant (nn) the entry for common sole in EU waters of II and IV is replaced by the following: "Species : Common sole Solea solea Zone : EU waters of II and IV (SOL/24-C.) Belgium 1 164 Analytical TAC Denmark 532 Germany 931 France 233 The Netherlands 10 511 United Kingdom 599 Union 13 970 Norway 30 (48) TAC 14 000 (oo) the entry for sprat and associated by-catches in IIIa is replaced by the following: "Species : Sprat and associated by-catches Sprattus sprattus Zone : IIIa (SPR/03A.) Denmark 27 875 (49) Precautionary TAC Germany 58 (49) Sweden 10 547 (49) Union 38 480 TAC 41 600 (pp) the entry for sprat and associated by catches in EU waters of IIa and IV is replaced by the following: "Species : Sprat and associated by-catches Sprattus sprattus Zone : EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 737 (51) Precautionary TAC Denmark 137 489 (51) Germany 1 737 (51) France 1 737 (51) The Netherlands 1 737 (51) Sweden 1 330 (50) (51) United Kingdom 5 733 (51) Union 151 500 Norway 10 000 TAC 161 500 (qq) the entry for horse mackerel and associated by-catches in EU waters of IVb, IVc and VIId is replaced by the following: "Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 38 (54) Precautionary TAC Denmark 16 367 (54) Germany 1 445 (52) (54) Spain 304 (54) France 1 358 (52) (54) Ireland 1 029 (54) The Netherlands 9 854 (52) (54) Portugal 35 (54) Sweden 75 (54) United Kingdom 3 895 (52) (54) Union 34 400 Norway 3 550 (53) TAC 37 950 (rr) the entry for horse mackerel and associated by-catches in EU waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV is replaced by the following: "Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 15 702 (55) (57) Analytical TAC Germany 12 251 (55) (56) (57) Spain 16 711 (57) France 6 306 (55) (56) (57) Ireland 40 803 (55) (57) The Netherlands 49 156 (55) (56) (57) Portugal 1 610 (57) Sweden 675 (55) (57) United Kingdom 14 775 (55) (56) (57) Union 157 989 TAC 157 989 (ss) the entry for Norway pout and associated by-catches in IIIa; EU waters of IIa and IV is replaced by the following: "Species : Norway pout and associated by-catches Trisopterus esmarki Zone : IIIa; EU waters of IIa and IV (NOP/2A3A4.) Denmark 167 345 (58) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 32 (58) (59) The Netherlands 123 (58) (59) Union 167 500 (58) Norway 20 000 TAC 187 500 (tt) the entry for industrial fish in Norwegian waters of IV is replaced by the following: "Species : Industrial fish Zone : Norwegian waters of IV (I/F/04-N.) Sweden 800 (60) (61) Precautionary TAC Union 800 TAC Not relevant (uu) the entry for other species in EU waters of Vb, VI and VII is replaced by the following: "Species : Other species Zone : EU waters of Vb, VI and VII (OTH/5B67-C) Union Not relevant Precautionary TAC Norway 140 (62) TAC Not relevant (vv) the entry for other species in Norwegian waters of IV is replaced by the following: "Species : Other species Zone : Norwegian waters of IV (OTH/04-N.) Belgium 35 Precautionary TAC Denmark 3 250 Germany 366 France 151 The Netherlands 260 Sweden Not relevant (63) United Kingdom 2 438 Union 6 500 (64) TAC Not relevant (ww) the entry for other species in EU waters of IIa, IV and VIa north of 56 ° 30'N is replaced by the following: "Species : Other species Zone : EU waters of IIa, IV and VIa north of 56 ° 30 ² N (OTH/2A46AN) Union Not relevant Precautionary TAC Norway 3 250 (65) (66) TAC Not relevant 2. Annex IB to Regulation (EU) No 40/2013 is amended as follows: (a) the entry for herring in EU, Norwegian and international waters of I and II is replaced by the following: "Species : Herring Clupea harengus Zone : EU, Norwegian and international waters of I and II (HER/1/2-) Belgium 14 (67) Analytical TAC Denmark 13 806 (67) Germany 2 418 (67) Spain 46 (67) France 596 (67) Ireland 3 574 (67) The Netherlands 4 941 (67) Poland 699 (67) Portugal 46 (67) Finland 214 (67) Sweden 5 116 (67) United Kingdom 8 827 (67) Union 40 297 (67) Norway 34 695 (68) TAC 619 000 Special condition: Within the limits of the abovementioned Union share of the TAC, no more than 34 695 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN)" (b) the entry for cod in Norwegian waters of I and II is replaced by the following: "Species : Cod Gadus morhua Zone : Norwegian waters of I and II (COD/1N2AB.) Germany 2 413 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Greece 299 Spain 2 691 Ireland 299 France 2 215 Portugal 2 691 United Kingdom 9 363 Union 19 971 TAC Not relevant" (c) the entry for cod in Greenland waters of NAFO 1 and Greenland waters of XIV is replaced by the following: "Species : Cod Gadus morhua Zone : Greenland waters of NAFO 1 and Greenland waters of XIV (COD/N1GL14) Germany 1 391 (69) (70) (71) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 309 (69) (70) (71) Union 1 700 (69) (70) (71) Norway 500 TAC Not relevant (d) The entry for cod in I and IIb is replaced by the following: "Species : Cod Gadus morhua Zone : I and IIb (COD/1/2B.) Germany 7 739 (74) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Spain 14 329 (74) France 3 758 (74) Poland 3 057 (74) Portugal 2 816 (74) United Kingdom 5 223 (74) Other Member States 250 (72) (74) Union 37 172 (73) TAC 986 000 (e) the entry for Atlantic halibut in Greenland waters of V and XIV is replaced by the following: "Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of V and XIV (HAL/514GRN) Portugal 125 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 125 Norway 75 (75) TAC Not relevant (f) the entry for Atlantic halibut in Greenland waters of NAFO 1 is replaced by the following: "Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of NAFO 1 (HAL/N1GRN.) Union 125 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Norway 75 (76) TAC Not relevant (g) the entry for grenadiers in Greenland waters of V and XIV is replaced by the following: "Species : Grenadiers Macrourus spp. Zone : Greenland waters of V and XIV (GRV/514GRN) Union 140 (77) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC Not relevant (78) (h) the entry for grenadiers in Greenland waters of NAFO 1 is replaced by the following: "Species : Grenadiers Macrourus spp. Zone : Greenland waters of NAFO 1 (GRV/N1GRN.) Union 140 (79) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. TAC Not relevant (80) (i) the entry for capelin in Greenland waters of V and XIV is replaced by the following: "Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV (CAP/514GRN) Denmark 4 909 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 46 Sweden 352 Germany 214 All Member States 254 (81) (82) Union 5 775 (83) TAC Not relevant (j) the entry for haddock in Norwegian waters of I and II is replaced by the following: "Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters of I and II (HAD/1N2AB.) Germany 317 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 191 United Kingdom 973 Union 1 481 TAC Not relevant" (k) the entry for Northern prawn in Greenland waters of V and XIV is replaced by the following: "Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV (PRA/514GRN) Denmark 2 400 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 2 400 Union 4 800 Norway 2 700 TAC Not relevant" (l) the entry for saithe in Norwegian waters of I and II is replaced by the following: "Species : Saithe Pollachius virens Zone : Norwegian waters of I and II (POK/1N2AB.) Germany 2 040 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 328 United Kingdom 182 Union 2 550 TAC Not relevant" (m) the entry for Greenland halibut in Norwegian waters of I and II is replaced by the following: "Species : Greenland halibut Reinhardtius hippoglossoides Zone : Norwegian waters of I and II (GHL/1N2AB.) Germany 25 (84) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 25 (84) Union 50 (84) TAC Not relevant (n) the entry for Greenland halibut in Greenland waters of NAFO 1 is replaced by the following: "Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of NAFO 1 (GHL/N1GRN.) Germany 2 075 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Union 2 075 (85) Norway 575 TAC Not relevant (o) the entry for Greenland halibut in Greenland waters of V and XIV is replaced by the following: "Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV (GHL/514GRN) Germany 3 695 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. United Kingdom 195 Union 3 890 (86) Norway 575 TAC Not relevant (p) the entry for redfish in Norwegian waters of I and II is replaced by the following: "Species : Redfish Sebastes spp. Zone : Norwegian waters of I and II (RED/1N2AB.) Germany 766 (87) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Spain 95 (87) France 84 (87) Portugal 405 (87) United Kingdom 150 (87) Union 1 500 (87) TAC Not relevant (q) the entry for redfish (pelagic) in Greenland waters of NAFO 1F and Greenland waters of V and XIV is replaced by the following: "Species : Redfish (pelagic) Sebastes spp. Zone : Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14P) Germany 2 173 (88) (89) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 11 (88) (89) United Kingdom 16 (88) (89) Union 2 200 (88) (89) Norway 800 (90) TAC Not relevant (r) the entry for other species in Norwegian waters of I and II is replaced by the following: "Species : Other species Zone : Norwegian waters of I and II (OTH/1N2AB.) Germany 117 (91) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. France 47 (91) United Kingdom 186 (91) Union 350 (91) TAC Not relevant 3. Annex ID to Regulation (EU) No 40/2013 is amended as follows: (a) the entry for swordfish in the Atlantic Ocean, North of 5 ° N, is replaced by the following: "Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 6 949 (92) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 1 263 (92) Other Member States 135,5 (92) (93) Union 8 347,5 TAC 13 700 (b) the entry for swordfish in the Atlantic Ocean, South of 5 ° N, is replaced by the following: "Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 4 818,18 (94) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 361,82 (94) Union 5 180 TAC 15 000 4. Annex IJ to Regulation (EU) No 40/2013 is replaced by the following: "ANNEX IJ SPRFMO CONVENTION AREA Species : Jack mackerel Trachurus murphyi Zone : SPRFMO Convention Area (CJM/SPRFMO) Germany 7 808,07 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. The Netherlands 8 463,14 Lithuania 5 433,05 Poland 9 341,74 Union 31 046" 5. Annex III to Regulation (EU) No 40/2013 is replaced by the following: "ANNEX III Maximum number of fishing authorisations for eu vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK: 25 DE: 5 FR: 1 IE: 8 NL: 9 PL: 1 SV: 10 UK: 18 57 Demersal species, north of 62 ° 00 ² N 80 DE: 16 IE: 1 ES: 20 FR: 18 PT: 9 UK: 14 Unallocated: 2 50 Mackerel Not relevant Not relevant 70 (95) Industrial species, south of 62 ° 00 ² N 480 DK: 450 UK: 30 150 6. Annex VIII to Regulation (EU) No 40/2013 is replaced by the following: "ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN EU WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N 20 20 Venezuela (96) Snappers (French Guiana waters) 45 45 (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) At least 98 % of landings counted against this quota shall be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the quota (OT1/*2A3A4). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 190 635 16 549 37 731 3 773 0 317 0 United Kingdom 4 167 362 825 82 0 7 0 Germany 292 25 58 6 0 0 0 Sweden 7 000 608 1 386 139 0 12 0 Union 202 094 17 544 40 000 4 000 0 336 0 Norway 22 450 0 0 0 0 0 0 Total 224 544 17 544 40 000 4 000 0 336 0" (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) To be fished in EU waters of IIa, IV, Vb, VI and VII (USK/*24X7C). (5) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed 3 000 tonnes (OTH/*5B67-). (6) Including ling. The quotas for Norway are: ling 6 140 tonnes (LIN/*5B67-), and tusk 2 923 tonnes (USK/*5B67-) and are interchangeable of up to 2 000 tonnes and shall only be fished with long-lines in Vb, VI and VII." (7) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (8) Special condition: up to 50 % of this amount may be fished in EU waters of IV (HER/*04-C.)." (9) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/04A.) and IVb (HER/04B.). (10) Up to 50 000 tonnes of which may be taken in EU waters of IVa and IVb (HER/*4AB-C). Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 °N (HER/*04N-) () Union 50 000 () Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.)." (11) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their landings of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.)." (12) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species." (13) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm." (14) Exclusively for landings of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm." (15) Exclusively for landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (16) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (17) Special condition: up to 50 % of this quota may be taken in IVb (HER/*04B.)." (18) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation." (19) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation. (20) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 19 099" (21) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species." (22) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation." (23) By-catches of cod, pollack and whiting and saithe are to be counted against the quota for these species." (24) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) Union 11 544" (25) By-catches of cod, haddock and saithe are to be counted against the quota for these species." (26) Special condition: of which up to 64 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (27) Transfers of this quota may be effected to VIIIc, IX and X; EU waters of CECAF 34.1.1. However, such transfers must be notified in advance to the Commission." (28) Special condition: of which up to 64 % may be fished in Norwegian EEZ or in the fishery zone around Jan Mayen (WHB/*NZJM2)." (29) To be counted against Norway's catch limits established under the Coastal States arrangement. (30) Special condition: the catch in IV shall be no more than 28 408 tonnes, i.e. 25 % of Norway's access quota." (31) Exclusively for by-catches. No directed fisheries are permitted under this quota. (32) To be fished in EU waters of IIa, IV, Vb, VI and VII (BLI/*24X7C)." (33) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII shall not exceed 3 000 tonnes (OTH/*6X14.). (34) Including tusk. The quotas for Norway are: ling 6 140 tonnes and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Vb, VI and VII." (35) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species." (36) May only be taken in EU waters of IV and in IIIa (POK/*3A4-C). Catches taken within this quota are to be deducted from Norway's share of the TAC." (37) To be fished north of 56 ° 30 ² N (POK/*5614N)." (38) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species." (39) To be taken in EU waters of IIa and VI. In VI this quantity may only be fished with long-lines (GHL/*2A6-C)." (40) Special condition: including 242 tonnes to be taken in Norwegian waters south of 62 ° N (MAC/*04N-). (41) When fishing in Norwegian waters, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species. (42) May also be taken in Norwegian waters of IVa (MAC/*4AN.). (43) To be deducted from Norway's share of the TAC (access quota). This amount includes the Norwegian share in the North Sea TAC of the amount of 39 599 tonnes. This quota may be fished in IVa only (MAC/*04A.), except for 3 000 tonnes that may be fished in IIIa (MAC/*03A.). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2013 and in December 2013 (MAC/*2A6.) Denmark 0 4 130 0 0 8 107 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 573 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0" (44) May be fished in IIa, VIa north of 56 ° 30 ² N, IVa, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (45) An additional 28 362 tonnes of access quota may be fished by Norway North of 56 °30 ² N and counted against its catch limit (MAC/*N6530). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below: EU and Norwegian waters of IVa (MAC/*4A-EN) During the periods from 1 January to 15 February 2013 and from 1 September to 31 December 2013 Norwegian waters of IIa (MAC/*2AN-) Germany 6 971 710 France 4 648 473 Ireland 23 237 2 366 The Netherlands 10 166 1 035 United Kingdom 63 905 6 507 Union 108 927 11 091" (46) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 2 157 France 14 Portugal 446" (47) Catches taken in IIa (MAC/*02A.) and IVa (MAC/*4A.) shall be reported separately." (48) May be fished only in EU waters of IV (SOL/*04-C.)." (49) At least 95 % of landings counted against this quota must be of sprat. By-catches of dab, whiting and haddock to be counted against the remaining 5 % of the quota (OTH/*03A.)." (50) Including sandeel. (51) At least 98 % of landings counted against this quota shall be of sprat. By-catches of dab and whiting to be counted against the remaining 2 % of the quota (OTH/*2AC4C)." (52) Special condition: up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the zone: EU waters of IIa, IVa, VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/*2A-14). (53) May only be fished in EU waters of IV (JAX/*04-C.). (54) At least 95 % of landings counted against this quota must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*4BC7D)." (55) Special condition: up to 5 % of this quota fished in EU waters of IIa or IVa before 30 June 2013 may be accounted for as fished under the quota concerning the zone of EU waters of IVb, IVc and VIId (JAX/*4BC7D). (56) Special condition: up to 5 % of this quota may be fished in VIId (JAX/*07D.). (57) At least 95 % of landings counted against this quota must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the quota (OTH/*2A-14)." (58) At least 95 % of landings counted against this quota must be of Norway pout. By-catches of haddock and whiting to be counted against the remaining 5 % of the quota (OT2/*2A3A4). (59) Quota may be fished in EU waters of ICES zones IIa, IIIa and IV only." (60) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (61) Special condition: of which no more than 400 tonnes of horse mackerel (JAX/*04-N.)." (62) Taken with long-lines only." (63) Quota allocated by Norway to Sweden of "other species" at a traditional level. (64) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate." (65) Limited to IIa and IV (OTH/*2A4-C). (66) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate." (67) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, EU waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. (68) Catches taken against this quota are to be deducted from Norway's share of the TAC (access quota). This quota may be fished in EU waters north of 62 ° N. Special condition: Within the limits of the abovementioned Union share of the TAC, no more than 34 695 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN)" (69) The area in East Greenland called the §Kleine Banke § is closed for all fisheries. This area is bounded by the following coordinates: 64 °40' N 37 °30 ² W 64 °40' N 36 °30 ² W 64 °15' N 36 °30 ² W, and 64 °15' N 37 °30 ² W (70) May be fished in East or West Greenland. However, in East Greenland the fishery shall only be permitted:  by trawlers from 1 July to 31 December 2013.  by longliners from 1 April to 31 December 2013. (71) The fishery shall be conducted with 100 % observer coverage and with Vessels Monitoring Systems (VMS). A maximum of 80 % of the quota can be taken in one of the areas below. In addition, a minimum effort of 10 hauls per vessel shall be conducted in each area: Area Boundary 1. East Greenland (COD/N65E44) North of 65 ° N East of 44 °W 2. East Greenland (COD/645E44) Between 64 °N and 65 °N East of 44 °W 3. East Greenland (COD/624E44) Between 62 °N and 64 °N East of 44 °W 4. East Greenland (COD/S62E44) South of 62 °N East of 44 °W 5. West Greenland (COD/S62W44) South of 62 °N West of 44 °W 6. West Greenland (COD/N62W44) North of 62 °N West of 44 °W" (72) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (73) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (74) By-catches of haddock may represent up to 15 % per haul. The by-catch quantities of haddock are in addition to the quota for cod." (75) To be fished with long-lines (HAL/*514GN)." (76) To be fished with long-lines (HAL/*N1GRN)." (77) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514GRN) and rough-head grenadier (Macrourus berglax) (RHG/514GRN) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (78) A total of 120 tonnes is allocated to Norway and can be fished in either this TAC zone or Greenland waters of NAFO 1 (GRV/514N1G). Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and rough-head grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately." (79) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/N1GRN.) and rough-head grenadier (Macrourus berglax) (RHG/N1GRN.) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (80) A total of 120 tonnes is allocated to Norway and can be fished in either this TAC zone or Greenland waters of V and XIV (GRV/514N1G). Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and rough-head grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately." (81) Except Member States with more than 10 % of the Union quota. (82) Member States with an assigned quota may access the "All Member States" quota only once they have exhausted their own quota. (83) To be fished from 1 January until 30 April 2013. If a catch level of 70 % of this initial Union quota is attained by 15 April 2013, this Union quota shall automatically be increased by an additional amount of 5 775 tonnes, to be fished within the same period. That additional Union quota shall be considered to be allocated according to the same distribution key." (84) Exclusively for by-catches. No directed fisheries are permitted under this quota." (85) To be fished South of 68 ° N." (86) To be fished by no more than 6 vessels at the same time." (87) Exclusively for by-catches. No directed fisheries are permitted under this quota." (88) May only be fished by trawl. (89) Special condition: the quotas may be fished in the NEAFC Regulatory Area on the condition that the part of the quotas fished therein are reported separately (RED/*5-14P). When fished in the NEAFC Regulatory Area, it may only be taken as of 10 May 2013 as deep pelagic redfish, and only within the area (the "NEAFC box") bounded by the lines joining the following coordinates: Point No Latitude N Longitude W 1 64 ° 45 ² 28 ° 30 ² 2 62 ° 50 ² 25 ° 45 ² 3 61 ° 55 ² 26 ° 45 ² 4 61 ° 00 ² 26 ° 30 ² 5 59 ° 00 ² 30 ° 00 ² 6 59 ° 00 ² 34 ° 00 ² 7 61 ° 30 ² 34 ° 00 ² 8 62 ° 50 ² 36 ° 00 ² 9 64 ° 45 ² 28 ° 30 ² (90) To be fished in the NEAFC box defined in footnote 2 only (RED/*5-14N)." (91) Exclusively for by-catches. No directed fisheries are permitted under this quota." (92) Special condition: up to 2,39 % of this amount may be fished in the Atlantic Ocean, South of 5 ° N (SWO/*AS05N). (93) Except Spain and Portugal, and exclusively as by-catch." (94) Special condition: up to 3,86 % of this amount may be fished in the Atlantic Ocean, North of 5 ° N (SWO/*AN05N)." (95) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice." (96) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission."